Citation Nr: 9909270	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  The veteran's dissatisfaction with the initial rating 
action, following a grant of service connection for left ear 
hearing loss.

3.  Entitlement to an increased evaluation for status post 
operative microdiscectomy, left L4-5, and foraminotomy left 
L5 nerve root, evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1993.  He has been represented since September 1997 by 
The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1996, by the Columbia, South Carolina Regional 
Office (RO), which increased the evaluation for status post 
operative microdiscectomy, left L4-5, and foraminotomy left 
L5 nerve root from a 0 to 10 percent rating effective October 
28, 1996.  This rating action also granted service connection 
for hearing loss, left ear, and assigned a noncompensable 
evaluation effective October 2, 1996; however, this rating 
action denied service connection for hearing loss, right ear.  
The notice of disagreement with this determination was 
received in December 1996.  The statement of the case was 
issued in January 1997.  The substantive appeal was received 
in March 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in March 1998.  A 
transcript of the hearing is of record.  Lay statements were 
received in March 1998.  A hearing officer's decision was 
entered in June 1998, which increased the evaluation for 
status post operative microdiscectomy, left L4-5, and 
foraminotomy left L5 nerve root from a 10 to 20 percent 
rating effective October 28, 1996.  The hearing officer 
confirmed the noncompensable evaluation assigned for hearing 
loss, left ear, as well as the denial of service connection 
for hearing loss, right ear.  The appeal was received at the 
Board in October 1998.  

As noted above, the hearing officer's decision dated in June 
1998 increased the rating for the veteran's low back disorder 
to 20 percent disabling; it was noted that this was a total 
grant of benefits sought on that issue.  However, since there 
is no clearly expressed intent to limit the appeal on this 
issue to entitlement to a 20 percent disability rating, then 
the RO and the Board are required to consider entitlement to 
all available ratings for that condition.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, that issue remains in 
appellate status.  

The Board has rephrased the issue on appeal regarding the 
left ear hearing loss in light of the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), which is discussed below.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a compensable 
evaluation for left ear hearing loss has been obtained by the 
RO.  

2.  Unilateral hearing impairment is manifested, in the left 
ear, by an average pure tone threshold at 1,000, 2,000, 3,000 
and 4,000 hertz of 29 decibels.  Speech discrimination was 
100 percent in the left ear.  

3.  The veteran retains no worse than level I hearing in the 
service-connected left ear, and it is not demonstrated that 
the veteran is totally deaf in the right ear.  


CONCLUSION OF LAW

The criteria for compensable evaluation for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 1160(a), 5107 (West 
1991); 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.87, 4.87a, 
Diagnostic Code 6100 (Tables VI & VII) (1998); VA O.G.C. 
Prec. 32-97 (Aug. 29, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

Some of the basic facts are not in dispute and may be briefly 
described.  The records indicate that the veteran entered 
active duty in August 1971; on the entrance examination, 
whispered voice hearing testing was 15/15 bilaterally.  
Whispered voice hearing testing was 15/15 bilaterally.  The 
veteran was seen in June 1987, at which time it was noted 
that he had a high frequency hearing loss; hearing protection 
was recommended.  On the occasion of the retirement 
examination in February 1993, audiometric readings for the 
right ear were: 5, 10, 5, 35, 35 and 30 decibels at the 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hertz levels; for the 
left ear, they were 10, 15, 25, 40, 40, and 30 at the same 
frequencies.  

The service medical records reflect that the veteran was 
afforded an evaluation in May 1993, at which time it was 
noted that the veteran was commissioned in 1971 with normal 
hearing.  It was further noted that a mild loss was noted in 
1972 and 1987 with the loss in the left ear being greater 
than that in the right.  

The veteran was afforded a VA compensation examination in 
November 1996.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
35
35
LEFT
10
15
20
40
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
examiner stated that the veteran had normal hearing through 
the major speech frequencies, bilaterally; however, he had a 
mild high frequency sensorineural hearing loss in both the 
right and left ears.  

Received in March 1998 was a statement from the veteran's 
employer, [redacted], indicating that the veteran 
has proven to have a distinct hearing loss that has been 
present since his retirement.  Mr. [redacted] stated that the 
most obvious problem occurred when the veteran was in an 
environment where there was background noise or he had his 
back to someone; he further stated that it was during those 
times that he had to yell in order to get the veteran's 
attention.  

Also received in March 1998 was a statement from the 
veteran's wife who reported that the veteran suffered a high 
frequency hearing loss in 1987; she noted that the veteran 
informed her that he had had a physical which showed a high 
frequency sensorineural hearing loss.  The veteran's wife 
recalled that she became more aware of the veteran's hearing 
loss upon his return home; she stated that she had to 
constantly repeat things.  The veteran's wife also noted that 
the veteran's hearing loss was immediately noticeable to his 
parents and sisters even though they had not been told of his 
hearing loss.  

At the time of his personal hearing in March 1998, the 
veteran reported that his retirement physical identified a 
hearing loss.  The veteran maintained that when talking to 
people he had to actually face them in order to hear what was 
being said.  The veteran reported that, as an engineering 
officer, he worked around heavy equipment; he stated that the 
environment eventually caused a degradation to hearing in 
both ears.  The veteran contended that he had hearing loss in 
both ears, and that he currently wore hearing protection.  

B.  Legal analysis.

As noted above, by rating action in December 1996, service 
connection for left ear hearing loss was granted effective 
October 2, 1996, the date of the veteran's reopened claim for 
service connection.  Recently, the United States Court of 
Appeals of Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) noted 
that there was a distinction between a claim based on the 
veteran's dissatisfaction with his initial rating (a claim 
for an original rating) and a claim for an increased rating.  
Fenderson.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The applicable rating for left ear hearing loss will be 
determined by applying the numerical values listed in the 
Audiometric examination report to the applicable rating 
tables.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII (1998).  
It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic loss of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for unilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Part 4, Diagnostic 
Code 6100 to 6110 (1998).  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the appellant does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  See Boyer v. West, 
11 Vet. App. 477 (1998) (upholding Secretary's interpretation 
of 38 U.S.C. § 1160(a), and 38 C.F.R. §§ 3.383(a)(3) and 
4.85, as expressed in VAOPGCPREC 32-97 (Aug. 29, 1997)).  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  Id; 38 C.F.R. § 4.87, DCs 6100-6110 (1998).  

A review of the recent VA compensation examination indicates 
that the veteran retains no worse than Level I hearing in the 
service-connected left ear.  Moreover, while the examiner 
indicated that the veteran had hearing loss in the right, it 
was described as a mild hearing loss; therefore, the veteran 
is clearly not deaf in that ear.  Boyer, supra.  Given this 
level of hearing, the veteran's left ear hearing loss is 
correctly rated as noncompensable.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  Therefore, while the Board 
does not wish to minimize the difficulties the veteran is 
encountering as a result of his service connected left ear 
hearing loss, the findings on examination do not support a 
rating in excess of zero percent.  Accordingly, the Board is 
of the opinion that a compensable evaluation for the 
veteran's service-connected left ear hearing loss is not 
warranted at any time from the beginning of the appeal 
period.  Thus, a staged rating is not appropriate.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b).  


ORDER

A compensable rating for service-connected left ear hearing 
loss is denied.  




REMAND

In addition to the above, the Board notes that service 
connection for right ear hearing loss was denied by the RO in 
a rating decision of September 1994.  Under applicable legal 
criteria, the rating decision was final as the record 
reflects that the veteran received notice of the rating 
decision and his appellate rights but failed to file an 
appeal within one year of notification.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  

The Board's review of the record reveals that the RO failed 
to specifically determine whether the veteran had submitted 
evidence to warrant reopening his previously denied claim of 
service connection.  Nor did the RO provide the veteran and 
his representative with the relevant laws and regulations 
pertaining to reopening a claim or submitting new and 
material evidence in the January 1997 statement of the case.  
Instead, the RO provided the veteran with the laws and 
regulations pertaining to service connection and considered 
the case on the merits.  

The Board notes that a claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

With regard to cases involving the question of whether new 
and material evidence has been submitted to reopen a claim, 
the VA has formerly relied on the test set forth in the 
decision of the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  This test required that, in order to reopen 
a previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  

In Hodge v. West, the U.S. Court of Appeals for the Federal 
Circuit stated that the test created by the Court in Colvin 
was more restrictive than required by 38 C.F.R. § 3.156(a).  
Hodge v. West, 155 F. 3d 1356 (Fed Cir 1998).  In this 
regard, we note that 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (1998).  In 
Colvin, the Court was stated to have "impermissibly replaced 
the agency's judgment with its own" and "imposed on 
veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  Therefore, the RO when it decides this 
case should do so under the standard in Hodge and 38 C.F.R. 
§ 3.156(a).  

In addition it is pointed out that recently the Court, in 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb, 17, 1999) 
(en banc), held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge; first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled. 

Prior to Board review, and in order to fairly consider the 
issue of new and material evidence, the appellant must be 
fully apprised of the applicable law and regulations.  38 
C.F.R. § 19.29 (1998) requires that a statement of the case 
must be complete enough to allow the appellant to present 
written and/or oral argument before the Board, and it must 
contain, in pertinent part, a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, 
if the determines that the veteran has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
(1998), specifying the action to be taken.  Bernard at 394.  
As the requirements of 38 C.F.R. § 19.29 have not been 
satisfied by the RO, a remand is required in order to ensure 
due process to the veteran.  

With respect to claims of increased rating involving 
disabilities of the joints, the Court has stressed that VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  The veteran's low 
back disability is evaluated under Diagnostic Code 5293, 
which provides for intervertebral disc syndrome.  The General 
Counsel of the VA has held that Diagnostic Code 5293 involves 
loss of range of motion because of nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the lumbar vertebrae.  
Therefore, 38 C.F.R. § 4.40 and 4.45 must also be considered 
when a disability is evaluated under Diagnostic Code 5293.  
VAOPGCPREC 36-97.  

A review of the record reveals that the effect of pain on use 
was not considered in the manner contemplated by the Court in 
DeLuca when the veteran's low back was examined by VA for 
compensation purposes in November 1996.  Although the report 
of that examination contains information relating to the 
clinically observed range of motion in the veteran's low 
back, it does not contain a discussion relating to the level 
of additional impairment, if any, occasioned by pain on use 
(the veteran has complained that his low back pain is worse 
on forward bending and with certain types of walking, 
sitting, and standing).  Because the report of the November 
1996 examination does not address the factors outlined in 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 in the manner 
contemplated by the Court, the veteran should be afforded 
another VA examination so that specific determinations can be 
made about the pain on motion.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.  

2.  The veteran should be afforded a 
special VA orthopedic and neurological 
examinations in order to determine the 
degree of severity of his service-
connected low back disorder.  Such tests 
as the examining physician deems 
necessary should be performed.  All 
indicated studies should be performed and 
all findings, including neurological 
symptoms, reported in detail.  The RO 
should provide the examiner with the 
claims file and the criteria of 
Diagnostic Code 5293.  The examiner 
should report his/her findings in 
relationship to that code.  The examiner 
should also report ranges of motion of 
the low back in degrees and in all planes 
and state whether the limitation of 
motion exhibited is slight, moderate or 
severe in degree.  The examiner should 
also indicate whether the veteran's back 
pathology is productive of a severe 
lumbosacral strain, with listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  The examiner should 
specifically state whether he/she had the 
opportunity to review the claims folder.  
The examiner should also specifically 
comment on the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 38 
C.F.R. §§ 4.40 and 4.45 (1998).  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal taking 
into account 38 C.F.R. §§ 4.40, 4.45; and 
VAOPGCPREC 36-97, where applicable.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be provided a supplemental 
statement of the case, which summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded a 
reasonable period of time in which to 
respond.  

4.  The RO should reevaluate whether or 
not new and material evidence to reopen 
the veteran's claim of entitlement to 
service connection for right ear hearing 
loss has been submitted.  In making this 
determination, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), not 
the more restrictive requirements set 
forth by the Court in Colvin.  If it is 
found that new and material evidence has 
been submitted the RO should determine if 
the claim is well grounded and if it is 
the RO should consider it on the merits.  
If any action taken is adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement, which contains all relevant 
laws and regulations, including those 
pertaining to whether the veteran has 
submitted new and material evidence to 
warrant reopening his previously denied 
claim, in accordance with 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.29, 19.31.  They 
should then be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 
- 14 -





